FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 14, 2009 SMART SMS CORP. (Exact name of registrant as specified in its charter) Florida 000-31541 65-0941058 (State or other jurisdiction of incorporation) (Commission File Number) ( IRS Employer Identification No.) 3 Greenwich Office Park Greenwich, CT 06831 (Address of Principal Executive Office) (Zip Code) 203-347-3000 (Registrant’s telephone number, including area code) 11301 Olympic Boulevard, Suite 680 Los Angeles, CA 90064 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Overview We currently operate three primary businesses: 1. An information technology (IT) business through our wholly owned subsidiary Kevlertech, Inc., an Illinois corporation d/b/a/ Millennium Information & Technology Consultants, Ltd. (“MIT”) acquired in August 2007, 2. An Independent Sales Organization (“ISO”) for prepaid debit cards through our wholly owned subsidiary, Columbia Card Services International, LLC, a California limited liability company (“CCSI”) acquired in November 2007, and 3. Prepaid debit card processing, through our ownership of the software and patents of RBA International (“RBA”) through foreclosure and their agreements with various vendors, banks and other entities through the subsequent acquisition and merger of RBA International into a wholly owned subsidiary, RBA Acquisition Corp as of September 2008. We plan to continue to identify and pursue strategic acquisition opportunities of complementary companies and technologies towards our goal of establishing ourselves as a premier provider of information technology and mobile banking products and services. We were incorporated in the state of Florida in June 1997.Prior to 2007, we were a development stage company.During our existence, we have, at separate times, focused on the development of a text messaging business and, before that, on the creation and provision of platforms for internet businesses.
